Citation Nr: 1757365	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder not otherwise specified (NOS), to include the question of whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which found that new and material evidence had not been submitted to reopen claims for service connection for PTSD, tinnitus, and bilateral hearing loss.

In an October 2017 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As those awards represent complete grants of the benefits sought, they are no longer on appeal.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The last final June 2008 rating decision denied service connection for PTSD based on a finding that the Veteran did not have a diagnosis of PTSD related to service.

2. Evidence received since the June 2008 rating decision includes buddy statements supporting the Veteran's reports of an in-service stressor; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. The probative evidence establishes an anxiety disorder is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.1100 (2017).

2. Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for PTSD was denied in April 2007 on the basis that the medical evidence of record failed to show a diagnosis of PTSD.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  A June 2008 rating decision confirmed and continued the previous denial of service connection for PTSD based on no diagnosis of PTSD that was incurred in or aggravated by service, but did acknowledge a diagnosed anxiety disorder.  That decision was also not appealed.  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.200 20.1100, 20.1103, 20.1104 (2017).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the December 2015 claim to reopen the previously-denied claim for service connection for PTSD, the Veteran submitted numerous buddy statements in support of his contention that another soldier tossed a grenade near him during his basic training, which he also reports caused his PTSD.  As this evidence was submitted after the last final June 2008 rating decision and relates to the lacking elements of a diagnosed disability with a nexus to service, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for PTSD is reopened.

Moreover, for the reasons discussed below, the Board finds service connection for an acquired psychiatric disorder is warranted.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran has contended he has PTSD related to combat service during the Korean War and a grenade explosion during basic training.  Unforfunately, his service records were destroyed in a fire and are unavailable.

However, as noted previously, the Veteran has submitted numerous buddy statements supporting his contention of a grenade explosion.  The RO has previously conceded this incident in the October 2017 rating decision that granted service connection for bilateral hearing loss and tinnitus due to acoustic trauma from the explosion.  The Board also finds the Veteran's report credible.

In a July 2007 letter, a psychologist noted that the Veteran met the diagnostic criteria for anxiety disorder not otherwise specified (NOS), but that he did not have all the symptoms of PTSD, in particular re-experiencing/intrusive symptoms or avoidance symptoms.  The psychologist noted a key event for the Veteran and his anxiety symptoms was the grenade explosion during service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for an acquired psychiatric disorder.  In summary, the Veteran carries a diagnosis of an anxiety disorder, and the Board believes his report of a grenade explosion during basic training.  As to the remaining element, the only evidence of record is the July 2007 letter that supports a finding an anxiety disorder is related to the grenade explosion during service.  As such, the Board grants the benefits sought.



ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


